Title: To James Madison from George Logan, 6 May 1810
From: Logan, George
To: Madison, James


My Dear Friend
London May 6th: 1810
Since my arrival in London I have had an opportunity of conversing with several members of this Government, and with private Citizens of distinction; and am happy to inform you, that a general anxiety prevails to preserve peace with the UStates. Mr: Pinkney our Minister is much esteemed, and considered here as fully competent to negotiate a treaty, should he receive liberal, & full powers for that purpose.
You will find by the public papers, as well as from the information of Mr Short, that the foreign, as well as domestic affairs of Great Britain are in a deplorable situation. The patriotic cause in Spain is considered desperate: in some measure to be attributed to the policy of this Government uniting with the Junta to support the form and abuses of the Spanish monarchy. In this situation of Spain, would it not be prudent for the UStates to wait the probable event of Spanish America forming an independent Government, and receive a minister from that quarter, rather than from Ferdenand: who I believe will never be restored to the Crown: even should the Patriots be successful in driving the French out of their Country.
With respect to France, and our affairs with that Kingdom, my friend Mr Short who has politely taken charge of this Letter, will give you the most accurate information, having lately been in Paris.
I expect to return to America in Sepr next. Accept assurances of my great respect and friendship—
Geo Logan
